Citation Nr: 1310286	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-39 158	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected degenerative arthritis of the bilateral knees.

2.  Entitlement to service connection for a bilateral leg disability.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

5.  Entitlement to an evaluation in excess of 30 percent for service-connected bilateral pes planus with hallux valgus.

6.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative arthritis of the right knee. 

7.  Entitlement to an evaluation in excess of 10 percent for service-connected degenerative arthritis of the left knee. 

8.  Entitlement to a compensable evaluation for a service-connected left hear hearing loss disability.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to December 1978 and from May 1979 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2012.  The Veteran was also afforded a hearing before a decision review officer (DRO) in April 2010.  Copies of these transcripts have been associated with the record.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Board notes that the Veteran filed a claim for entitlement to service connection for a "mental condition" in February 1998 which was denied by the RO in a September 1998 rating decision.  As evidenced by the claims folder, the Veteran did not express disagreement with that rating decision, and the rating decision therefore became final.  38 C.F.R. § 20.1103 (2012).  However, in accordance with the Court's holding in Clemons, the Board will expand the Veteran's service connection claim for PTSD to include all other acquired psychiatric disorders.  As the Veteran's claim for an acquired psychiatric disorder other than PTSD was previously denied and that decision is final, the Board has recharacterized his psychiatric disorder claims as entitlement to service connection for PTSD and whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

Pertinently, the RO has not issued a statement of the case (SOC) with regard to the Veteran's claim for an acquired psychiatric disorder other than PTSD after the Veteran expressed disagreement with the February 2009 rating decision that denied this claim.  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a notice of disagreement (NOD) is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issues of entitlement to increased disability ratings for bilateral pes planus with hallux valgus, degenerative arthritis of the right and left knees, and a left ear hearing loss disability as well as entitlement to TDIU and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a sleep disorder.

2.  The Veteran does not have a current diagnosis of a bilateral leg disability.

3.  The Veteran does not have a current diagnosis of PTSD.

4.  The Veteran did not engage in combat with an enemy.

5.  The Veteran's claimed stressors have not been objectively verified.


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by active military service and is not related to the Veteran's service-connected degenerative arthritis of the right and left knees.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  A bilateral leg disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A.  §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.304(f) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a sleep disorder, to include as secondary to service-connected degenerative arthritis of the bilateral knees, as well as a bilateral leg disability and PTSD.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the effective-date element of the claim, by letters mailed in July and November 2008, prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes statements from the Veteran and other individuals, the Veteran's service treatment records, and postservice VA treatment records.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's claimed sleep disorder, bilateral leg, and PTSD symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to nexus between the Veteran's claimed sleep disorder and bilateral leg disability and his military service as well as nexus between the Veteran's claimed PTSD and his in-service stressor.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that the Veteran was not provided examination and nexus opinions with regard to his claims for a sleep disorder, bilateral leg disability, and PTSD.  Under 38 C.F.R. § 3.159(c)(4) (2012), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical examination or opinion is not necessary to decide the claims for service connection for a sleep disorder, bilateral leg disability, and PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the competent and probative evidence does not show or indicate that the Veteran has current diagnosed sleep disorder, bilateral leg disability, or PTSD.  Moreover, with regard to the Veteran's PTSD claim, the credible evidence of record does not document a verifiable in-service stressor.  Accordingly, VA examinations are not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no competent and probative evidence which supports evidence of a current sleep disorder, bilateral leg disability, or PTSD or credible evidence of an in-service stressor.
  
Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an accredited representative.  He was afforded a personal hearing in December 2012.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a sleep disorder, bilateral leg disability, and PTSD.

Service connection for a sleep disorder and bilateral leg disability

Because the outcome as to these issues involves the application of virtually similar law, the Board will address the two issues together.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition to disabilities that were incurred in, or aggravated by, active military service, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

With respect to secondary service connection, an analysis similar to the Court's decision in Hickson applies.  There must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran is claiming entitlement to service connection for a sleep disorder, to include as secondary to service-connected degenerative arthritis of the bilateral knees, and a bilateral leg disability.  See, e.g., the Veteran's notice of disagreement dated November 2008.  As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury or service-connected disability; and (3) medical nexus.  See Hickson and Wallin, supra.

With respect to element (1), the competent and probative evidence of record does not demonstrate that the Veteran is currently diagnosed with either a sleep disorder or a bilateral leg disability.  Specifically, the competent and probative evidence of record is absent a finding of such.

With regard to the Veteran's claimed sleep disorder, the Board notes that multiple VA treatment records indicate that the Veteran takes sleep medication.  See, e.g., a VA treatment record dated June 2010.  Crucially, however, none of these treatment records document a diagnosed sleep disorder.  Further, with respect to the Veteran's claimed bilateral leg disability, the Board notes his contention that his bilateral leg disability is related to his lower legs as well as his knees and feet.  See the December 2012 Board hearing transcript, pgs. 9-10.  However, the Board notes that the Veteran is currently service-connected for degenerative arthritis of the right and left knees as well as bilateral pes planus with hallux valgus.  There is no documented diagnosis of a disability of the legs apart from the knee and foot disabilities. 

Indeed, the Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms such as difficulty sleeping and pain in his legs.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board observes that the Veteran has submitted lay statements from P.L., C.R., and K.D. which indicate that the Veteran experiences pain from walking.  The Board notes that the Veteran, P.L., C.R., and K.D., while entirely competent to report the Veteran's symptoms both current and past (including difficulty sleeping and walking), have presented no competent and probative evidence of either a sleep disorder or bilateral leg disorder.  Furthermore, the Board finds that the Veteran, P.L., C.R., and K.D. as lay persons are not competent to associate any of the Veteran's claimed symptoms to either a sleep disorder or a bilateral leg disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran, P.L., C.R., or K.D. have the medical training to render medical opinions, the Board must find that their contention with regard to a diagnosis of a sleep disorder or bilateral leg disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2012) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran, P.L., C.R., and K.D. in support of the Veteran's own claims are not competent evidence of a current diagnosis of a sleep disorder or bilateral leg disability.

The Veteran has been accorded ample opportunity to present competent evidence of current disability in support of his claims of sleep disorder and bilateral leg disability.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Because the competent evidence of record does not show a current diagnosis of a sleep disorder or a bilateral leg disability, the first Hickson/Wallin element is not met, and service connection is not warranted on that basis as to either of these claims.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a sleep disorder, to include as secondary to service-connected degenerative arthritis of the knees, and a bilateral leg disability.  The benefits sought on appeal are accordingly denied.  
Service connection for PTSD

According to VA regulations, entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in service stressors.  See 38 C.F.R. § 3.304(f) (2012); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in-service stressors, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD with respect to the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the Board observes that the updated version of the law is applicable in this case.

As discussed above, service connection for PTSD requires that three elements be met:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f).

With respect to element (1), current diagnosis, the competent medical evidence of record does not demonstrate that the Veteran suffers from PTSD.  Specifically, the competent and probative evidence of record is absent a finding of such.

The Board notes that VA mental health evaluations dated January and February 2007 note that the Veteran tested positive for a PTSD screening test.  Pertinently, however, these evaluations do not document diagnoses of PTSD.  Moreover, the report of the Veteran's positive PTSD screening test is not equivalent to a PTSD diagnosis in accordance with 38 C.F.R. § 4.125.  Further, the Board notes that a VA mental health evaluation dated January 2007 specifically documents a finding of "rule out PTSD."  Indeed, the Veteran has undergone multiple mental health evaluations, none of which document a diagnosis of PTSD.  

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms such as depression and anxiety.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted for the Veteran's PTSD claim.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including depression), has presented no clinical evidence of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to a diagnosis of PTSD.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a diagnosis of PTSD to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2012) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current diagnosis of PTSD.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

Because the competent evidence of record does not substantiate a current diagnosis of PTSD, element (1) of 38 C.F.R. § 4.45 is not met.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  The Veteran's claim therefore fails on this basis.

The Board adds that, even if it were to accept that the competent and probative evidence supports a diagnosis of PTSD, the Veteran's claim also fails for lack of a verifiable in-service stressor.  In this regard, the Board initially notes that there is no objective evidence to show combat participation by the Veteran.  The Veteran's DD Form 214, his service personnel records, and his statement of duty assignments which have been associated with his VA claims folder are pertinently negative for any indication that he served in combat.  His DD Form 214 indicates that his military occupational specialty (MOS) was a cavalry scout and food services specialist.  

Furthermore, as discussed in detail above, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, a VA psychologist confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Here, the Veteran has not contended that he engaged in combat or that he was in fear of hostile military activity.  Rather, he alleges that his PTSD is due to being on guard duty during heavy rainfall in Germany as well as participating in live fire training at Fort Bliss in California.  Thus, credible evidence corroborating the occurrence his claimed in-service stressors is required.  See Doran v. Brown, 6 Vet. App. 283, 289-90 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   

In December 2008, one month after filing his service connection claim for PTSD, the Veteran indicated that his PTSD is related to his road marches and guard duty during his military service as well as having someone "scream" at him for everything he did.  No specific stressor was provided at that time.  As such, the RO determined in a January 2009 Memorandum that there was insufficient information to verify the Veteran's reported stressor with the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO documented the specific efforts made to obtain the necessary information to corroborate the claimed stressors.   

At the April 2010 DRO hearing and the December 2012 Board hearing, the Veteran reported two in-service stressors which he had not previously reported.  Specifically, he testified that during his period of military service in Germany, he endured long periods of being in rainy conditions while on guard duty.  He also testified that during service at Fort Bliss in California, he participated in live fire training and the tank he was in was accidentally shot at.  He reported that no soldiers were injured from the accidental shooting.  The only source of the story concerning these incidents comes from the Veteran himself.  

The Board reiterates that the Veteran and his representative have been provided notice of the requirements necessary to substantiate a claim of service connection for PTSD, specifically evidence of a credible in-service stressor.  As such, additional development of the Veteran's claimed stressors would be useless.  Crucially, the Veteran's service treatment records and personnel records reveal no evidence of the Veteran's claimed stressors.  Indeed, there is nothing to indicate that there exists anywhere any objective evidence that these incidents in fact took place.  Although service treatment records document diagnosis of depression in April 1989 and adjustment disorder in May 1989, neither of these diagnoses were based on the Veteran's reported stressors at the April 2010 DRO hearing and December 2012 Board hearing.  

In this connection, the Board cannot help but notice and comment upon what appear to be gross inconsistencies in the Veteran's presentation throughout the course of the appeal.  The earliest documentation of the Veteran's in-service stressors is dated April 2010 at his DRO hearing.  Notably, he did not report either of these stressors when he submitted his stressor statement in December 2008 in response to the RO's November 2008 VCAA letter.  Furthermore, the evidence of record documents numerous mental health evaluations prior to April 2010 with no report of the in-service stressors in Germany and California.  Thus, for a period of over 15 years after service, the Veteran never mentioned that his claimed PTSD is related to being in rainy conditions in Germany or his live fire training in California.  

Based on these inconsistent statements, which as discussed above are not amenable to verification, the Board discounts the credibility of the Veteran's current statements with respect to the alleged in-service stressors.  The statements were made over 15 years after his separation from service.  Not only may the Veteran's memory be dimmed with time, but self interest may play a role in the more recent statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective evidence, to include the statements proffered by the Veteran, which serves to verify the claimed stressors.  

In summary, the stressors reported by the Veteran have not been confirmed; element (2) has therefore not been satisfied, and the claim of entitlement to service connection for PTSD also fails on this basis.

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for a sleep disorder, to include as secondary to service-connected degenerative arthritis of the bilateral knees is denied.

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to service connection for PTSD is denied.


REMAND

Higher evaluations for bilateral pes planus, right and left knee disabilities, left ear hearing loss disability, and TDIU

A review of the record shows that the Veteran was last afforded VA examinations in May 2010 for his bilateral pes planus and bilateral knee disabilities and in April 2010 for his left ear hearing loss disability.  He essentially contends that his service-connected disabilities have since increased in severity.  Specifically, with regard to the bilateral pes planus, the Veteran stated that he has extreme tenderness in his feet at points of contact and that he is no longer able to ride a bicycle due to increasing pain in his feet.  See the December 2012 Board hearing transcript, pgs. 3-4.  With respect to his arthritis of the right and left knee, the Veteran has stated that he has decreased range of motion, greater instability, increased pain, the knees lock up and give out on him, and he has greater difficulty walking.  Id. at pgs. 5-7.  Finally, with regard to the left ear hearing loss disability, the Veteran has stated that he has increased difficulty hearing others and must guess if someone is calling his name.  Id. at pgs. 12-13.    

In light of the foregoing, the Board finds that contemporaneous VA examinations are warranted to ascertain the current severity of the Veteran's service-connected pes planus with hallux valgus, right and left knee disabilities, and left ear hearing loss disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Additionally, with respect to the Veteran's left ear hearing loss disability, the Board notes that the Veteran stated at the December 2012 Board hearing that he underwent "at least five or six hearing tests" since his most recent VA examination in April 2010.  It is unclear whether these audiological examinations were administered by VA or whether they were private examinations.  In any event, the Board observes that the evidence of record is absent any audiological evaluations since the April 2010 VA examination.  Accordingly, an attempt should be made on remand to associate these audiological evaluations with the Veteran's claims folder.  

The claim of entitlement to TDIU is inextricably intertwined with the claims of entitlement to increased disability ratings for the service-connected bilateral pes planus, arthritis of the right and left knees, and left ear hearing loss disability.  In other words, development of the Veteran's claims for increased disability ratings may impact his claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Service connection for an acquired psychiatric disorder other than PTSD

As was described in the Introduction above, in February 2009 the RO denied the Veteran's claim of service connection for PTSD.  However, as also discussed above, the Board has expanded the Veteran's PTSD claim to include all acquired psychiatric disorders, which includes his previously denied claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  The Veteran has since expressed disagreement with the February 2009 rating decision.  See a statement from the Veteran dated March 2009.

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of whether new and material evidence was received to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  In particular, request that the Veteran identify where he underwent audiological evaluations since his April 2010 VA audiological examination.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records that are unable to be obtained, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Left ear hearing loss disability: Thereafter, arrange for an audiological examination of the Veteran to determine the extent and severity of his service-connected left ear hearing loss disability.  The examiner is specifically requested to fully describe any functional effects caused by the Veteran's left ear hearing loss disability as well as any effects on the Veteran's employability.  The claims folder must be made available to the examiner.

3. Right and left knee disabilities: Schedule the Veteran for a VA examination for his service-connected degenerative arthritis of the right and left knee.  The claims folder is to be provided to the examiner for review in conjunction with the examination.  

The examiner's report should fully set forth all current complaints and pertinent clinical findings, and should describe in detail the presence or absence and the extent of any functional loss due to the Veteran's service-connected right and left knee disabilities as well as any neurological and orthopedic manifestations.  In particular, the examiner should indicate the point during range of motion testing that motion is limited by pain as well as the impact of weight-bearing on the Veteran's range of motion.  

Consideration should be given to any loss due to reduced or excessive excursion, or due to decreased strength, speed, or endurance, as well as any functional loss due to absence of necessary structures, deformity, adhesion, or defective innervation.  In particular, the examiner should comment on any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner's inquiry in this regard should not be limited to muscles or nerves, but should include all structures pertinent to movement of the joint.

It is important for the examiner's report to include a description of the above factors that pertain to functional loss due to the right and left knee disabilities that develops on use.  

Based on current examination of the Veteran as well as review of the evidence of record to include postservice treatment reports and prior physical examinations of the Veteran, the examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.  

The examiner should also comment on the effect of the Veteran's arthritis of the right and left knees on his employability.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  Any report prepared must be typed.
4. Bilateral pes planus: Schedule the Veteran for a VA examination to determine the nature, extent, and severity of his service-connected bilateral pes planus with hallux valgus.

Specifically, the examiner should identify all musculoskeletal pathology of the feet found to be present.  Additionally, the examiner should undertake all indicated tests and studies, to include as relevant any motion studies such as to identify the presence and extent of abnormal pronation or abduction, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner should also comment on the presence and extent of any other symptoms of pes planus for each foot, to include location of weight-bearing line; and any inward bowing of the tendo achillis, pain on manipulation and use of the foot, marked deformity (such as pronation, abduction), swelling, characteristic callosities, or spasm of the tendo achillis on manipulation.  The examiner should further comment on the extent of severity of pes planus condition in each foot, specifically as to whether the condition is productive of severe or pronounced symptoms.  Finally, to the extent possible, the examiner should fully describe any functional effects of the bilateral pes planus with hallux valgus and any effects on the Veteran's employability.

A fully articulated medical rationale for all opinions expressed should be set forth in the examination report.  Additionally, the examination should be predicated on a review of the claims folder and the examination report should reflect that review. 
5. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6. Issue a SOC pertaining to the issue of whether new and material evidence was received to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


